PER CURIAM.
Protective National Insurance Co. of Omaha appeals an order determining uninsured motorist coverage. We affirm.
Protective issued a business auto policy to Wilson International Services, Inc. Wilson International owned the vehicle involved in the collision with the uninsured motorist. Protective’s policy provided primary coverage for the accident here involved.
Progressive American Insurance Co. issued a private passenger auto insurance policy to Wilson International’s owner. Progressive American’s policy also provid*616ed primary coverage for the accident here involved.
Appellee Empire Fire & Marine Insurance Company issued an automobile liability excess indemnity policy to Wilson International’s owner. The policy provided excess coverage, including uninsured motorist coverage, with respect to the vehicles covered by Progressive American’s passenger auto insurance policy.
The trial court ruled that the Protective and Progressive policies would have to be exhausted before Empire’s excess policy became available. Protective contends that the coverage should be prorated among all three policies.
We conclude that the trial court was correct and affirm under authority of Chicago Insurance Co. v. Dominguez, 420 So.2d 882 (Fla. 2d DCA 1982), review denied, 430 So.2d 450 (Fla.1983).
Affirmed.